Citation Nr: 0834354	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  04-33 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a right knee 
disability, variously diagnosed, and including a diagnosis of 
Osgood-Schlatter's disease.  


REPRESENTATION

The veteran represented by:    California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefit sought on 
appeal.

In September 2005, the veteran appeared and testified at a 
videoconference hearing at the Oakland RO.  The transcript is 
of record.  

The veteran's claim was remanded in March 2006 and February 
2008.  The requested action was completed and the claim is 
appropriately before the Board for review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is currently diagnosed as having a right knee 
disability, independent of Osgood-Schlatter's disease, 
attributable to his period of active duty.  



CONCLUSION OF LAW

The criteria for service connection for right knee arthritis 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran seeks service connection for a right knee 
disability, variously diagnosed, and including a diagnosis of 
Osgood-Schlatter's disease. 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Arthritis is deemed to be a chronic disease under 38 C.F.R. 
§ 3.309(a) and, as such, service connection may be granted 
if the evidence shows that the disease manifest to a degree 
of ten percent or more within one year from the date of 
separation from service.  38 C.F.R. § 3.307.  

It is important to note that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.
 
Soon after enlistment, the veteran was treated for right knee 
pain.  He was given crutches to use.  He was noted to have a 
10 year history of Osgood-Schlatter's disease and was thought 
to have knee pain associated with residuals of the disease.  
Further noted was that no recruit was ever considered unfit 
for duty due to the disease.  The veteran's discharge 
physical examination was devoid of any reference to residuals 
of a right knee condition.  

Upon his claim for benefits, the veteran indicated that he 
had not received treatment for right knee pain following 
service discharge.  

In a September 2005 private treatment note, the veteran 
complained right knee pain.  The symptoms were noted to be 
gradual and had their onset in 1961 while the veteran was in 
the Marine Corps.  The veteran reported daily symptoms, 
exacerbated by weight bearing and flexion of the knee.  He 
denied numbness and redness, but reported clicking, limping, 
pain with movement, morning stiffness and swelling.  X-rays 
revealed degenerative joint disease and post traumatic bony 
densities anterior to the fibula.  

That same month at his videoconference hearing, the veteran 
testified that after his initial boot camp injury to his 
right knee, he continued to experience pain.  He recalled 
being told that nothing could be done for his knee, so he 
suffered through the pain.  The veteran advised that he did 
not seek post-service treatment because he believed that 
nothing could be done to help him and he self-treated with 
over-the-counter pain relievers.  

Pursuant to a March 2006 Board remand, the veteran underwent 
a VA examination in May 2006.  At the examination, the 
veteran reported an in-service injury to his right knee 
following repetitive jumps off a 15 foot fence.  He reported 
that marching and heel clicking aggravated his right knee 
pain and he had particular sensitivity when kneeling.  The 
veteran reported experiencing right knee pain since its 
original onset in service.  

Upon physical examination, the veteran was diagnosed as 
having Osgood-Schlatter's disease with extensive 
calcification of the right tibia, preexisting, bilateral genu 
varum and intoeing, degenerative arthrosis of the medial 
compartment (worse on the right), and probable degenerative 
changes of the medial meniscus.  The examiner indicated that 
the veteran's Osgood-Schlatter's disease was not caused or 
aggravated by service.  The examiner noted that the veteran's 
degenerative arthrosis was the cause of the veteran's 
increasing symptoms, and that increase is attributable to the 
arthrosis rather than any worsening of his Osgood-Schlatter's 
disease.  He further noted that there is no suggestion that 
the veteran tore his meniscus in the military which caused 
his degenerative arthrosis.  Further, the veteran had no 
history of catching, popping, or other mechanical symptoms of 
the right knee.  He, thus, opined that it was less likely 
than not that the veteran's current degenerative arthrosis is 
related to his service.  

In a May 2007 private treatment record, the veteran was noted 
to have localized osteoarthrosis of the right knee.  The 
physician noted the veteran had degenerative joint disease of 
the right knee and he experienced severe knee pain, creating 
difficulty in ambulation.  Upon review of the relevant 
literature, the physician indicated that the diagnosis of 
Osgood-Schlatter's disease was in error.  He further related 
that the veteran had symptoms associated with the classic 
"wear and tear" arthritis supported by his history and the 
physical evidence.  The physician advised that he could not 
"say if the [current] injury is caused 100% by the accident 
in 1961, but the injury certainly caused a significant 
portion of the current problems and likely the majority of 
the current problems."  

Pursuant to a February 2008 Board remand, the veteran 
underwent another VA examination in April 2008.  The veteran 
reported current chronic and severe pain of the right knee 
that is exacerbated by walking and bending.  The veteran was 
diagnosed as having mild osteoarthritis and Osgood-
Schlatter's disease of the right knee.  The examiner 
indicated that Osgood-Schlatter's disease occurs in people 
younger than the veteran at the time of service.  Thus, the 
examiner found that Osgood-Schlatter's disease more likely 
than not had preexisted service and that there was no 
evidence that service worsened the veteran's right knee 
condition.  The examiner further indicated that the veteran's 
limited range of motion and flexion in his right knee was due 
to his moderate osteoarthritis of the knee and was 
independent of his Osgood-Schlatter's disease.  The examiner 
did not opine as to whether the veteran's osteoarthritis had 
its onset in service.  

Given the evidence as outlined above, the Board finds that 
the medical evidence is at least in relative equipoise 
regarding the veteran's claimed right knee disability.  
Consistent with the veteran's contentions, he was treated for 
right knee pain while in service, and he has reported pain in 
his knee since service discharge.  The veteran testified that 
he was unaware that he had Osgood-Schlatter's disease prior 
to service and had spent his youth playing sports-including 
running track.  There are conflicting medical opinions 
regarding whether he has Osgood-Schlatter's disease and/or a 
right knee disability independent of the disease.  There is 
one medical opinion of record linking the veteran's current 
osteoarthritis of the right knee to service and one finding 
that the degenerative arthrosis of the right knee is not 
related to service.  Another opinion only finds that Osgood-
Schlatter's disease likely preexisted service.  The veteran 
clearly has a right knee disability independent from his 
Osgood-Schlatter's disease and there are conflicting medical 
opinions as to a possible link to the veteran's in-service 
injury.  The Board finds that the differing medical opinions 
as to the link between veteran's current right knee 
disability and service are at least in equipoise and all 
reasonable doubt is resolved in favor of the veteran.  
Therefore, service connection for right knee arthritis is 
granted.  


ORDER

Service connection for right knee arthritis is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


